UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-2192


WEST VIRGINIA   CWP   FUND,   as   carrier   for   Premium   Energy,
Inc.,

                Petitioner,

          v.

HERMAN PECK; DIRECTOR, OFFICE OF WORKERS'              COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0698-BLA)


Submitted:   May 31, 2013                      Decided:      June 19, 2013


Before NIEMEYER, DAVIS, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ashley M. Harman, Jeffrey R. Soukup, JACKSON KELLY PLLC,
Morgantown, West Virginia, for Petitioner.      Joseph E. Wolfe,
Ryan C. Gilligan, WOLFE, WILLIAMS, RUTHERFORD & REYNOLDS,
Norton, Virginia; M. Patricia Smith, Solicitor of Labor, Rae
Ellen James, Associate Solicitor, Gary K. Stearman, Counsel for
Appellate   Litigation,   Jonathan   P.  Rolfe,   UNITED  STATES
DEPARTMENT OF LABOR, Washington, D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          West Virginia Coal Workers’ Pneumoconiosis Fund seeks

review   of   the   Benefits   Review   Board’s   decision   and   order

affirming the administrative law judge’s award of black lung

benefits pursuant to 30 U.S.C. §§ 901-945 (2006).        Our review of

the record discloses that the Board’s decision is based upon

substantial    evidence     and   is    without    reversible      error.

Accordingly, we deny the petition for review for the reasons

stated by the Board.      Peck v. Premium Energy, Inc., No. 11-0698-

BLA (B.R.B. July 31, 2012).         We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                       PETITION DENIED




                                   2